DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 29 and 32 are objected to because of the following informalities:  they are the same claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Burrows (2015/0171600 from IDS).
Regarding claim 21, Burrows discloses a programmable exothermic reaction controller, comprising: input/output control circuitry for inputting and outputting information to/from the controller; processing circuitry including user programmable parameters, wherein the parameters are programmed into the programmable exothermic reaction controller using the input/output control circuitry(abstract, paragraphs 0007-0008, 0020-0035, figure 1).  

Regarding claim 23, Burrows discloses using various different methods to determine the predetermined amount of time between the selected zero crossing and activation of the switch.  The controller can use an algorithm programmed in the controller to determine the predetermined amount of time.  It is the Examiner’s position that Burrows discloses that the timer is programmable in predetermined increments of time (paragraph 0024).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (2015/0171600 from IDS) as applied to claim 1 above in view of Miyabayashi et al. (2009/0045970).
This is a secondary rejection for claims 22-23 in the event the Applicant does not agree that Burrows does not disclose the claimed timer.
Regarding claims 22-23, Burrows does not specifically disclose that the user programmable parameters comprise a timer. However, Miyabayashi discloses a remote control system that executes programs corresponding to various key inputs that includes a timer wherein the counter can be in increments of one seconds (paragraph 0030, abstract).  To one skilled in the art at the time of the invention it would have been obvious to include a timer as disclosed by Miyabayashi in order to time the exothermic reaction process to ensure that the process is performed completely and correctly to prevent any damage or incomplete joints.

Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (2015/0171600 from IDS) as applied to claim 1 above.
Regarding claims 24-28, Burrows discloses that the system can compensate for different cable lengths (paragraph 0039).  While the length of the cable is not disclosed and Burrows does not specifically disclose that the parameter includes the length, it would have been obvious at the time of the invention to include the length of the cable in the program so that the system can easily compensate for the cable to ensure that the exothermic reaction process is programmed correctly.

Claims 29, 32, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (2015/0171600 from IDS) in view of Fray (5,621,639).

Burrows does not disclose that the parameter is displayable to the user by the display.  However, Fray discloses using a display to show a controller in real time (abstract).  To one skilled in the art at the time of the invention it would have been obvious to use a display so the user can ensure that the parameters are correct for the exothermic reaction process. 
Regarding claim 33, the limitation “the ignition of the exothermic powder causes a material to liquefy and flow from a crucible into a mold holding at least two parts to be joined” is intended functional and does not further limit the controller.    
Regarding claim 34, the limitation “wherein the material is primarily steel.” Is material worked upon and does not further limit the controller.

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (2015/0171600 from IDS) in view of Fray (5,621,639) as applied to claim 29 above, and further in view of Lofton et al. (2011/0132967 from IDS).
Regarding claims 30-31, Burrows does not specifically disclose wherein the igniter cable is connected to an ignition box.  However, Lofton discloses an igniter cable 56 connected to an ignition box 58 (figure 1).  To one skilled in the art at the time of the .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,350,703. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a programmable exothermic reaction controller that includes an input/output control circuitry, processing circuitry including user programmable parameters wherein the parameters are programmed into the controller using the input/out circuitry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIN B SAAD/           Primary Examiner, Art Unit 1735